THREE-DIMENSIONAL BATTERIES WITH COMPRESSIBLE CATHODES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/20/2021 and 5/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abigail Cotton on 5/19/2021.

The application has been amended as follows: 

Claim 2. (Currently amended) The secondary battery of claim 1, wherein the anode structure population subset has a first median cross-sectional area MAA1 when the secondary A2 when the secondary battery is in the discharged state, and the cathode structure population subset has a first median cross-sectional area MAC1 when the secondary battery is in the charged state and a second median cross-sectional area MAC2 when the secondary battery is in the discharged state, wherein MAA1 is greater than MAA2 and MAC1 is less than MAC2.

Claim 5. (Currently amended) The secondary battery of claim 1, wherein the anode structure population subset comprises at least 10% of the total population of anode structures, and the cathode structure population subset comprises at least 10% of the total population of cathode structures.

Claim 12. (Currently amended) The secondary battery of claim 1, wherein each member of the cathode population comprises orthogonal height HC, width WC, and length LC directions, and wherein a ratio of the length LC to each of the height Hc and the width WC is at least 5:1.
Claim 19. (Currently amended) The secondary battery of claim 1, wherein at least one member of the anode structure population subset has a first median cross-sectional area, MLA1 when the secondary battery is in the charged state, and a second median cross-sectional area, MLA2 when the secondary battery is in the discharged state, and at least one member of the cathode structure population subset has a first median cross-sectional area, MLC1 when the secondary battery is in the charged state, and a second median cross-sectional area MLC2 when the secondary battery is in the discharged state, where the median cross-sectional areas MLA1, MLA2, MLC1 and MLC2 are measured in a plurality of longitudinal planes parallel to the longitudinal direction for each member, and wherein MLA1 is greater than MLA2 for each of the members of C1 is less than MLC2 for each of the members of the subset of the cathode structure population.

Claim 40. (Currently amended) The secondary battery of claim 1, wherein the ratio of  C2 to C1 is at least 3:1.

Claim 43. (Currently amended) The secondary battery of claim 1, wherein the ratio of  A2 to A1 is at least 1.01:1.

Claim 47. (Currently amended) The secondary battery of claim 1, wherein the ratio of  A2 to A1 is at least 3:1.

Claim 60. (Canceled)

Claim 124. (Currently amended) The secondary battery according to claim 1, wherein members of the population of cathode structures comprise a layer of cathode active material that is porous, and wherein the layer of cathode active material has a first porosity P1 when the secondary battery is in a charged state, and a second porosity P2 when the secondary battery is in a discharged state, the first porosity P1 being less than the second porosity P2.
Claim 141.  (Currently amended) The secondary battery of claim 1, wherein the cathode active material layers of members of the population of cathode structures comprise  particles of cathode active materials dispersed in a matrix.

Claim 142. (Currently amended) The secondary battery of claim 141, wherein the cathode active material layers comprise particles of cathode active material selected from the group consisting of  transition metal oxides, transition metal sulfides, transition metal nitrides, lithium-transition metal oxides, lithium-transition metal sulfides, and lithium-transition metal nitrides, dispersed in the matrix, the matrix comprising a polymeric material.

Claim 159. (Canceled)
Claim 162. (Canceled)
Claim 163. (Canceled)
Claim 165. (Canceled)

Drawings
In the interview on 5/6/2021, Applicant explained that the “median cross sectional area” is an average cross sectional area of an electrode or a plurality of electrodes (median meaning at a midpoint). As such, the drawing objections have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 5, 12, 19, 28, 30, 32, 34, 36, 40, 43, 47, 50, 52, 54, 57, 64, 67, 69, 71, 75, 78, 81, 124, 125, 128, 130, 132, 141, 142, 145, 149, 150, 155 and 156 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Claim 142 was rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claims 1, 2, 5, 141, 142, 149, and 155 were rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (US 8,865,345 B2) and further in view of Kaiser et al. (US 8,580,439 Bl) and further in view of Noh (US 2015/0024253 Al). Claim 12 was rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (US 8,865,345 B2) and further in view of Kaiser et al. (US 8,580,439 Bl) and further in view of Noh (US 2015/0024253 Al) and further in view of Rust et al. (US 2014/0050969 Al).
Claim 142 has been amended to correct for rejection made under 35 USC 112(d) which has been withdrawn.
Applicant clarified that “subset” is at least one member of the anode population meaning at least one electrode out of a plurality of electrodes. Further, “median cross sectional area” is an average cross sectional area of an electrode or a plurality of electrodes (median meaning at a midpoint. As such, the Applicant was capable of overcoming the rejections under 35 USC 112(b).
In regards to rejections made under 35 USC 103, none of the cited prior art teach the cathode material comprising filler particles that are compressible and elastic or wherein a ratio of C2 to C1 for each of the members of the subset of the cathode structure population is at least 1.1:1. As such, the Applicant was capable of overcome the rejections under 35 USC 103.
Claims 1, 2, 5, 12, 19, 28, 30, 32, 34, 36, 40, 43, 47, 50, 52, 54, 57, 64, 67, 69, 71, 75, 78, 81, 124, 125, 128, 130, 132, 141, 142, 145, 149, 150, 155 and 156 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729